Petitioner, A. B. C. Davis, filed his application for a writ of habeas corpus in this court by mail, wherein it is alleged that he is unlawfully imprisoned and detained in the State Penitentiary at McAlester, by respondent, Fred Hunt, warden, under a commitment issued out of the district court of Oklahoma county, upon a judgment rendered in said court upon a verdict finding said petitioner guilty of the crime of murder.
The facts alleged in said petition are almost identical with the facts alleged in a petition by petitioner heretofore presented to this court, and which was denied. Ex parte A. B. C. Davis, 68 Okla. Cr. 29, 95 P.2d 915. See, also, Ex parte A. B. C. Davis, 46 Okla. Cr. 117, 281 P. 1116; Ex parte A. B. C. Davis, 55 Okla. Cr. 380, 31 P.2d 623.
A demurrer to the petition and motion to dismiss was interposed on behalf of the respondent.
Generally speaking, where an application for writ of habeas corpus has been denied, this court will not ordinarily entertain a subsequent application for a writ based on the same grounds and the same facts, or any other grounds or facts existing when the first application was made, whether presented then or not.
For the reasons stated, the demurrer to the petition is sustained and the cause is dismissed.
BAREFOOT, P. J., and JONES, J., concur. *Page 77